Citation Nr: 0837445	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-15 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an eye disorder, to 
include detached vitreous.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from July 1961 to 
January 1963.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The Board finds that remand is required to obtain records 
from all of the veteran's periods of service.  Generally, 
service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  Active military, 
naval, or air service includes:  (1) active duty; (2) any 
period of active duty for training (ACDUTRA) during which the 
individual was disabled or died from a disease or injury 
incurred or aggravated in the line of duty; and (3) any 
period of inactive duty for training (INACDUTRA) during which 
the individual was disabled or died from an injury incurred 
or aggravated in the line of duty.  38 U.S.C.A. § 101(24) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.6(a) (2007).

Here, the veteran served on active duty from July 1961 to 
January 1963.  He was thereafter released into the Army 
Reserve.  In his May 2007 substantive appeal and at the 
September 2008 Board hearing, the veteran stated that he 
noticed floaters in his eyes after a Jeep accident during 
training at Camp Roberts in the summer of 1963 and that a 
civilian physician diagnosed detached vitreous.  In a March 
1964 report of medical history completed for promotion in the 
Reserve, the veteran reported that detached vitreous had been 
diagnosed 9 months prior by a private physician.  An examiner 
annotated that the diagnosis had been in July 1963.  A March 
1964 eye consult noted that the veteran reported onset of 
symptoms of detached vitreous during summer training at Camp 
Roberts in 1963.  The examiner did not find vitreous 
detachment but noted numerous floaters.  The record noted 
that the veteran was in the Reserve, inactive.

The service records associated with the claims file do not 
demonstrate whether the veteran was on ACDUTRA or INACDUTRA 
in the summer of 1963 or in March 1964.  The Board cannot 
make a determination without this information because if the 
veteran was on INACDUTRA, then service connection may be only 
be awarded if the veteran's detached vitreous was due to an 
injury that occurred in the line of duty, but if he was on 
ACDUTRA, then service connection is possible without an 
injury or line of duty determination.  Accordingly, remand is 
required to obtain service records.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran and 
request that he submit any personnel 
records that may indicate his duty status 
during his periods of service that he has 
in his possession, to include points 
statements, pay records, orders to ACDUTRA 
or INACDUTRA, or any other relevant 
record.  The RO must request a response 
from the veteran.

2.  After the additional records or the 
veteran's response are of record, the RO 
must attempt to obtain all personnel and 
medical records from all of the veteran's 
periods of service.  The RO must attempt 
to obtain records regarding the veteran's 
service after active duty discharge in 
January 1963, to include all orders for 
ACDUTRA and INACDUTRA.  The RO must also 
attempt to obtain any orders for training 
at Camp Roberts in the summer of 1963 and 
any line of duty determinations.  The RO 
must contact any and all appropriate 
repositories, to include the National 
Personnel Records Center.  All information 
obtained must be made part of the file.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
veteran and his representative and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

3.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

